Citation Nr: 1424968	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded to the RO in July 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in July 2013 to have it incorporate into the record April 2012 treatment records which had been referred to by a VA examiner who performed an examination later in April 2012.  

In August 2013, VA medical records were uploaded onto VBMS.  One of the records is an early April 2012 VA medical record which summarizes audiometric testing results which were obtained on that treatment date.  The actual test results themselves appear to be located outside of VBMS, as the April 2012 report which is in VBMS and references it states that the audiogram and its details could be viewed in CPRS under 'tools/audiogram display.'  The audiometric testing results should be obtained for the record and considered, as VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Moreover, after VA medical records were uploaded onto VBMS in August 2013, the RO issued a supplemental statement of the case purporting to deny service connection for the already service-connected bilateral hearing loss disability, instead of considering the matter of whether a higher rating was rated for the disability at issue in light of additional evidence added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to secure for the record the early April 2012 VA audiogram report which is apparently located in CPRS as described in the early April 2012 VA treatment report referencing it.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case considering the matter of the rating to be assigned for the Veteran's bilateral hearing loss disability and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



